IN THE SUPREME COURT OF THE STATE OF DELAWARE

 STACIA VICK and CHADWICK                 §
 VICK,                                    §
                                          §   No. 255, 2019
       Plaintiffs Below,                  §
       Appellants,                        §   Court Below—Superior Court
                                          §   of the State of Delaware
       v.                                 §
                                          §   C.A. No. K17C-09-007
 DR. NASREEN KHAN, KHAN                   §
 OBSTETRICS AND                           §
 GYNECOLOGY ASSOCIATES,                   §
 P.A., BAYHEALTH INC.,                    §
 BAYHEALTH MEDICAL                        §
 CENTER, and KENT GENERAL                 §
 HOSPITAL,                                §
                                          §
       Defendants Below,                  §
       Appellees.                         §

                              Submitted: July 9, 2019
                              Decided: July 17, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN Justices.

                                       ORDER

      Upon consideration of the notice of interlocutory appeal and the supplemental

notice of interlocutory appeal, it appears to the Court that:

      (1)    The plaintiffs below-appellants, Stacia Vick and Chadwick Vick, have

petitioned this Court under Supreme Court Rule 42 to accept an interlocutory appeal

from a Superior Court opinion and order, dated May 17, 2019, ruling on multiple
motions in the Vicks’ medical negligence action.1 In the decision, the Superior

Court: (i) denied the Khan Defendants’ Motion to Strike Plaintiffs’ Untimely Motion

for Summary Judgment and Ten Untimely Motions in Limine; (ii) denied the

Plaintiffs’ Motion to Strike Bayhealth’s Motion for Summary Judgment; (iii) granted

the Khan Defendants’ Partial Motion for Summary Judgment on Informed Consent

Claims; (iv) denied the Plaintiffs’ Motion for Partial Summary Judgment; (v)

granted the Khan Defendants’ Motion for Partial Summary Judgment on Plaintiffs’

Medical Negligence Claims in Performance of Hysterectomy and Episiotomy; (vi)

granted the Khan Defendants’ Motion for Partial Summary on Punitive Damages

Claims; and (vii) granted Defendant Bayhealth’s Motion for Summary Judgment.

       (2)       On June 14, 2019, the Vicks filed an untimely application for

certification of an interlocutory appeal. They asked for an extension of the deadline

because they were out of state at the time of the Superior Court’s May 17 th decision.

The defendants opposed the application. On June 28, 2019, the Superior Court

denied the application, finding that the Vicks had not shown good cause for their

untimely application and that the application did not satisfy the Rule 42 criteria for

certification.



1
  Vick v. Khan, 2019 WL 2177114 (Del. Super. Ct. May 17, 2019). In February, this Court refused
the Vicks’ application for certification of an interlocutory appeal from a Superior Court order
dismissing six counts of the complaint and denying the Vicks’ motion to amend the complaint.
Vick v. Khan, 2019 WL 856599 (Del. Feb. 21, 2019).

                                              2
       (3)     Having considered the Superior Court’s June 28, 2019 order, the Court

agrees with the denial of the application for certification. The application, which

was filed on June 14, 2019, was untimely because it was filed more than ten days

after the Superior Court’s May 17th decision.2 The Vicks did not establish good

cause for their untimely filing and did not satisfy the criteria for the certification of

an interlocutory appeal under Rule 42.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                              Justice




2
  Supr. Ct. R. 42(c)(i) (“Such application shall be served and filed within 10 days of the entry of
the order from which the appeal is sought or such longer time as the trial court, in its discretion,
may order for good cause shown.”).
                                                 3